Citation Nr: 1200567	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  07-35 698	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to ganglion cyst of the left ankle.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel



INTRODUCTION

The Veteran served on active duty from January 1984 to December 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating determinations issued by Department of Veterans Affairs (VA) Regional Offices (ROs) in Newark, New Jersey and Togus, Maine.  In a January 2005 rating action, the Newark RO, in pertinent part, denied service connection for a left knee disability.  Thereafter, in May 2006, the Togus RO readjudicated the Veteran's claim on the merits because "new and material" evidence was received less than one year following notice of the January 2005 denial.  See 38 C.F.R. § 3.156(b) (2011); see also Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011).  The Veteran subsequently perfected an appeal of this decision to the Board.  

In September 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the Newark RO.  A transcript of that hearing is associated with the claims file.

Although the RO in Togus, Maine issued the May 2006 rating action, jurisdiction of the Veteran's claims file rests with the RO in Newark, New Jersey.  


FINDING OF FACT

In December 2011, the Board was notified by the Social Security Administration that the Veteran died in November 2011.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 
REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  





	(CONTINUED ON NEXT PAGE)
ORDER

The appeal is dismissed.




		
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


